DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-6 are pending, of which claim 1 is amended. No new matter is found. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “fixedly connected” in line 4 is not supported in the specification and the drawings don’t clearly indicate what fixedly connected is supposed to entail.  Claims 2-6 are rejected for being dependent on claim 1.
Claim Interpretation
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In regards of the term “fixedly” its interpretation is dependent on Merriam Webster’s definition of fixed “securely placed or fastened”.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero (US 20060089604 A1) and Liebeau (DE 202016100371 U1 – provided translation used for citation down below).
Regarding claim 1, Guerrero teaches a stand (transportable pole (163)) with a hook (see
Figure 5) for hanging a container (solution bag (161)) of a main liquid, a multi-inlet connector
(100) to which are fixedly connected (the multi-inlet connectors (100) are securely fasten to conduit (160) via a male and female luer connectors, see Paragraph [0034]), an inlet tubing (155 and 160) to be connected directly to the container of main liquid (161) and inlet tubings (ports (140a-c)), to be connected to containers (syringes (205)) of additional liquids, and an outlet tubing (155 and 160) to be connected to a luer syringe (180) to be introduced into a patient (173), wherein the length of the inlet tubing (155 and 160), extending between the connection 
However, Liebeau teaches a spike (hollow needle (21)) that connects the inlet tubings to a container of main liquid (see Pg. 2 lines 10-15). It is known to a person skilled in the art to utilize a sharp spike type device to pierce and join a container of main liquid to the intravenous line or tubing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the connected inlet tubings to the container of main liquid of Guerrero to incorporate a spike inlet, as taught by Liebeau.
Regarding claim 2, Guerrero teaches all of the limitations as stated above and further teaches wherein a free end of the additional liquid inlet tubings (ports (140a-c)) is closed by a non-return valve (valve (200)).
Regarding claim 3, Guerrero teaches all of the limitations as stated above and further teaches wherein the non-return valve (valve (200)) of the additional liquid inlet tubings (ports (140a-c)) is provided within a needleless connector (Luer connector type helical cam or thread (112)).
Regarding claim 4, Guerrero teaches all of the limitations stated above in claim 1, but does not expressly disclose wherein the spike inlet tubing has a length of about 30cm.

Regarding claim 5, Guerrero teaches all of the limitations stated above in claim 2, but does not expressly disclose wherein the spike inlet tubing has a length of about 30cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Guerrero to have the spike inlet tubing a length of about 30 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 
Regarding claim 6, Guerrero teaches all of the limitations stated above in claim 3, but does not expressly disclose wherein the spike inlet tubing has a length of about 30cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Guerrero to have the spike inlet tubing a length of about 30 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Guerrero would not operate differently with the claimed spike inlet length and since the length of the spike inlet tubing is intended to connect to multi inlet connector with length of about 30 cm the device would function appropriately having the claimed length. Further, applicant places no criticality on the length claimed, .
Response to Arguments
8.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
9.	Specifically, Applicant argues that, regarding claim 1, the inlet tubing (160) of Guerrero, is not fixedly connected to the multi-inlet connector, and neither are the other tubings. The multi-inlet connector of Guerrero merely has "ports". This makes a difference both in terms of manufacturing the multi-inlet connector (not only one material to deal with) as in terms of using the multi-way connector (more flexibility with tubings for connected additional liquids).
In response to applicant’s argument that the inlet tubing is not fixedly connected to the multi-inlet connector, the examiner respectfully disagrees that the inlet tubing is not fixedly connected to the multi-inlet connector. As discussed above, there is no support from the spec to understand how exactly the inlet tubing is fixedly connected to the multi inlet connector. According to Merriam Webster as mentioned above, “fixedly connected” in its plain meaning only requires the inlet to be “securely fastened” to the multi-inlet connected. With this understanding the multi-inlet connector consist of a luer locking mechanism that allows for secure attachment to external tubings. Therefore Guerrero would indeed still read on the claimed limitations, as mapped above.  
10.	Applicant argues that, regarding claim 1, in Guerrero the inlet tubing (160) connected to the main liquid (161) is not connected to the connector (100), but to connector (155) which is a distinct element. 

11. 	Applicant argues Figure 5 of Guerrero. the connector (100) is not, hung up to the stand but fastened to the vertical column of the stand, as disclosed in [0039] related to Figure 5 "device (100) is mounted on pole (163) by way of an improved mounting arrangement" It is not technically possible to hang the connector from the liquid reservoir, because the tubings are not fixedly connected to the multi-way connector.
	In response to applicant’s argument, the examiner respectfully disagrees the claim language recites functional claim language, there is no disclosure on how long the connector (100) is in the tubing or the height. The applicant is relying on the drawing for relative dimensions for teaching the length of the tubing. That is not sufficient. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). In this case the tubing and connector of Guerrero would not structurally be different still requiring the tubing and the connector to be above the patient in order to operate.

In response to applicant’s argument, the examiner respectfully disagrees. Modified Guerrero, as mapped above, clearly teaches a spike inlet tubing (inlet tubing (155 and 160) of Guerrero modified to incorporate the spike inlet (21)) that extend between the spike (spike (21) of Liebeau) and the connector (multi-inlet connector (150)). In Figure 5 of Guerrero the inlet tubing (155 and 160) extend between the spike inlet, which would located at the container of main liquid (161), and the multi-inlet connector (150), see below. 
[AltContent: textbox (Tubing (155 and 160) extending between spike and connector  )][AltContent: textbox (Modified spike inlet (21) of Liebeau)][AltContent: textbox (Multi inlet connector (150))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    468
    393
    media_image1.png
    Greyscale

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (1/7/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        7 January 2022